DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Response to Amendment
With regards to the amendment filed on 10/13/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-16, 18, and 19 are pending.
Response to Arguments
Applicant's arguments, see pages 6-9, filed 10/13/2021 with respect to independent claim 1 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Assuming arguendo that Applicant’s interpretation of the Horth reference, as set forth in the remarks filed 10/13/2021, is tenable, Applicant has still failed to specifically address the supporting rationale(s) used to see Horth at paragraph [0061]).  Applicant has also not addressed the previous finding that the inverse tapered portion of Barwicz would have also been modified to have the segmented, constant loss configuration taught by Horth for the same advantages of providing a tapered waveguide that achieves constant loss throughout its length thereby increasing coupler efficiency and enabling the relaxation of alignment tolerances. Therefore, the previous grounds of rejection have been maintained and repeated below.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2016/01311842 A1 to FINISAR CORPORATION (hereinafter “Finisar” in view of Patent Pub. No. US 2016/0341896 A1 to Horth et al. (hereinafter "Horth").  Finisar and Horth were both applied in a prior Office action.
In re claim 1, Finisar discloses an optical coupler (two-stage adiabatically coupled photonic system; title; abstract), comprising: 
a photonic integrated circuit (PIC) having at least one tapered-waveguide output port (photonic integrated circuit 102 comprising waveguide 208 having a tapered end; figures 1-2; 
a second waveguide (224) being sufficiently close to the tapered-waveguide output port to enable an adiabatic transition of an optical signal from the at least one tapered-waveguide output port to the second waveguide (interposer waveguide 224 is disposed on and aligned with tapered end of waveguide 208 to adiabatically couple light into or out of PIC 102; figures 1-2; paragraphs [0081] & [0087]-[0089]),
wherein the tapered-waveguide output port (208) includes an inverse tapered portion overlapping a portion of the second waveguide (224) to define an overlapping region as seen in FIG. 3A, 
wherein the second waveguide (224) is formed from a polymer or glass and the tapered-waveguide output port (208) is formed from silicon nitride (“SiN”) (paragraphs [0069], [0072], and [0089]).  

Thus, Finisar only differs from claim 1 in that he fails to disclose that his inverse tapered portion has a plurality of segments, wherein the segments of the inverse tapered portion each have a length and a taper rate that causes each segment to make an equal contribution to any radiation losses in the mode transformation of the optical signal occurring along the overlapping region as the optical signal undergoes the adiabatic transition while being coupled between the at least one tapered-waveguide output port (208) and the second waveguide (224).  

Horth, however, discloses a tapered-waveguide output port that includes an inverse tapered portion having a plurality of segments, wherein the segments of the inverse tapered portion each have a length and a taper rate that causes each segment to make an equal contribution to any See paragraphs [0009], [0086], and [0087] of Horth.

The coupler of Finisar would have been modified such that the inverse tapered portion has a plurality of segments, wherein the segments of the inverse tapered portion each have a length and a taper rate that causes each segment to make an equal contribution to any radiation losses in the mode transformation of the optical signal occurring along the overlapping region as the optical signal undergoes the adiabatic transition while being coupled between the tapered-waveguide output port (208) and the second waveguide (224), as taught by Horth, for the advantages of providing a tapered waveguide that achieves constant loss throughout its length thereby increasing coupler efficiency and enabling the relaxation of alignment tolerances (see Horth at paragraph [0061]), thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Finisar combined with Horth.

In re claim 3, Finisar further discloses wherein the tapered-waveguide output port is an Si-based or Si3N4-based waveguide (waveguide 208 may comprise a Si3N4 waveguide; figures 1-2; 

In re claim 4, Finisar further discloses wherein the second optical waveguide (224) is a prefabricated polymer waveguide (interposer 104 may be mechanically coupled to PIC 102 (prefabricated) and interposer waveguide 224 may comprise a polymer waveguide; figures 1-3A; paragraphs [0062], [0081], [0089] & [0104]). 

In re claim 5, because the length and taper rate of each of the segments of Finisar in view of Horth would have the same physical structure as claimed, the segments of Finisar in view of Horth would have been inherently capable of compensating for misalignment between the tapered waveguide output port (208) and the second waveguide (224) of Finisar.

In re claim 6, Finisar further discloses wherein the second waveguide (224) has a core thickness less than 5 microns (interposer waveguide 224 may have a thickness ti of approximately 3 µm; figure 3A; paragraph [0099]). 

In re claim 7, Finisar further discloses wherein the second waveguide (224) and the at least one tapered waveguide (208) define an angle of less than 10 degrees between them (interposer waveguide 224 overlaps the tapered end of waveguide 208 and is parallel thereto (angle of less than 10 degree); figure 3A; paragraph [0100]). 

In re claim 8, as seen in FIG. 3A of Finisar, the tapered-waveguide output port of waveguide (208) includes an inverse tapered portion that is divisible into a plurality of segments, all of the 

In re claim 19, Finisar further discloses wherein the second waveguide (224) has a core and cladding (interposer waveguide 224 includes a core 224A and cladding 224B; figure 2; paragraph (0089]), a refractive index difference between the core and the cladding being no more than 0.1 (core 224A and cladding 224B may comprise an indices of refraction of 1.51 and 1.5 respectively (difference no more than 0.1); figure 3A; paragraph [0099]).

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 8,724,937 to Barwicz et al. (hereinafter “Barwicz”) in view of Horth.  Barwicz was also applied in a prior Office action.
In re claim 1, Barwicz discloses an optical coupler, see FIGS. 1-3, comprising: 
a photonic integrated circuit (PIC) (126) having a waveguide (128) comprising at least one tapered-waveguide output port (132); and 
a second waveguide (112) being sufficiently close to the tapered-waveguide output port (132) to enable an adiabatic transition of an optical signal from the at least one tapered-waveguide output port (132) to the second waveguide (112),
wherein the tapered-waveguide output port (132) includes an inverse tapered portion overlapping a portion (118) of the second waveguide (112) to define an overlapping region as seen in FIG. 1, 
wherein the second waveguide (112) is formed from a polymer and the tapered-waveguide output port (132) may be formed from Si, SiC, SiGe, SiON, SiO2, SiCN, GaAs, InP, InGaAsP, or GaN (col. 3, lines 11-15; col. 3, lines 51-66).  See columns 2-4 of Barwicz for 

Thus, Barwicz only differs from claim 1 in that he fails to disclose his inverse tapered portion has a plurality of segments, wherein the segments of the inverse tapered portion each have a length and a taper rate that causes each segment to make an equal contribution to any radiation losses in the mode transformation of the optical signal occurring along the overlapping region as the optical signal undergoes the adiabatic transition while being coupled between the at least one tapered-waveguide output port (132) and the second waveguide (112).  Horth, however, discloses a tapered-waveguide output port that includes an inverse tapered portion having a plurality of segments, wherein the segments of the inverse tapered portion each have a length and a taper rate that causes each segment to make an equal contribution to any radiation losses in the mode transformation of the optical signal occurring along the overlapping region as the optical signal undergoes the adiabatic transition while being coupled between the at least one tapered-waveguide output port and a second waveguide (inverse-tapered waveguide 900C comprising a plurality of segments each having an equal amount of loss to achieve a constant loss segmented inverse taper waveguide SEG-CLT 900C; abstract; figures 9-10; paragraphs [0047 & 0077-0078]).  The teachings of Horth are applicable to waveguide tapers in general and also to waveguides that are optically coupled in a vertical direction.  See paragraphs [0009], [0086], and [0087] of Horth.

The coupler of Barwicz would have been modified such that the inverse tapered portion has a plurality of segments, wherein the segments of the inverse tapered portion each have a length and a taper rate that causes each segment to make an equal contribution to any radiation losses in the see Horth at paragraph [0061]), thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Barwicz combined with Horth.

In re claim 3, the waveguide (128) of Barwicz comprising the tapered-waveguide output port (132) is an Si-based waveguide (col. 3, lines 51-54).

In re claim 4, the second optical waveguide (112) of Barwicz is a prefabricated polymer waveguide (col. 3, lines 10-15).

In re claim 5, because the length and taper rate of each of the segments of Barwicz in view of Horth would have the same physical structure as claimed, the segments of Barwicz in view of Horth would have been inherently capable of compensating for misalignment between the tapered waveguide output port (132) and the second waveguide (112) of Barwicz.

In re claim 6, the second waveguide (112) of Barwicz may have a core thickness/height less than 5 microns (col. 3, lines 6-11).

In re claim 7, the second waveguide (112) of Barwicz and the at least one tapered waveguide (128) of Barwicz are parallel and, therefore, inherently define an angle of less than 10 degrees between them.
Claims 10, 11, 13, 15, 16, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Finisar in view of Horth as applied to claim 1 above, and further in view of Patent Pub. No. US 2014/0003765 A1 to Tseng et al. (“Tseng’).  Tseng was applied in a prior Office action.
In re claim 10, as seen in FIG. 3A of Finisar, the second waveguide (224) is parallel to the tapered-waveguide output port (208) and is also inherently located within 1000 nm of the tapered-waveguide output port (208) because the second waveguide (224) of Finisar is located on top of the tapered-waveguide output port (208) which is the same configuration shown in FIG. 1 of applicant’s drawings. Finisar also teaches his second waveguide (224) has a core thickness ti of 3 microns.  Thus, Finisar in view of Horth only differs from claim 10 in that he does not mention that his second waveguide (224) has a lateral offset with respect to the at least one tapered-waveguide output port (208) of between 1 and 4 microns. Tseng, on the other hand, teaches that a lateral misalignment M of 2 microns to 5 microns between optically coupled waveguides (222, 226) is desirable for obtaining a high misalignment tolerance.  See paragraph [0049] of Tseng. In order to provide a high misalignment tolerance, the second waveguide (224) of Finisar in view of Horth have been modified to have a lateral offset with respect to the at least one tapered-waveguide output port (208) of two to five microns, as suggested by Tseng, thereby obtaining the invention specified by claim 10.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the 

In re claim 11, as seen in FIG. 3A of Finisar, the second waveguide (224) is also inherently located within 500 nm of the tapered-waveguide output port (208) because the second waveguide (224) of Finisar is located on top of the tapered-waveguide output port (208) which is the same configuration shown in FIG. 1 of applicant’s drawings.

In re claim 13, as seen in FIG. 3A of Finisar, the tapered-waveguide output port (208)  includes an inverse tapered portion that is divisible into a plurality of segments, all of the segments being a linear taper.

In re claim 15, as previously mentioned, Finisar further discloses that his tapered-waveguide output port (208) is formed from silicon nitride (“SiN”)

In re claim 16, as previously mentioned, Finisar further discloses his second waveguide (224) is formed from a polymer

In re.
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finisar in view of Horth, Barwicz in view of Horth, or Finisar in view of Horth and Tseng, as applied to claim 1 or 10 above, and further in view of "Mode converter based on an inverse taper for multimode silicon nanophotonic integrated circuits" by Dai, D et al. (hereinafter "Dai").  Dai was also applied in a prior Office action.
In re claims 8 and 13, Finisar in view of Horth, Barwicz in view of Horth, or Finisar in view of Horth and Tseng fails to disclose their tapered-waveguide output port includes an inverse tapered portion having a plurality of segments, all of the segments being a linear taper. Dai, however, discloses a tapered-waveguide output port that includes an inverse tapered portion having a plurality of segments, all of the segments being a linear taper (inverse taper waveguide comprising a plurality of segments each comprising a linear taper; figures 1, 5, 7 & 9; page 9, second paragraph; table 1).  The coupler of Finisar in view of Horth, Barwicz in view of Horth, or Finisar in view of Horth and Tseng would have been modified such that such that their tapered-waveguide output port includes an inverse tapered portion having a plurality of segments, all of the segments being a linear taper, as taught by Dai, for the advantages of providing a waveguide with a conversion efficiency for any desired mode higher than 95.6% while any undesired mode excitation ratio is lower than 0.5% (See Dai abstract), thereby obtaining the invention specified by claim 8 and/or 13.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 8 and 13 in view of Finisar in view of Horth, Barwicz in view of Horth, or Finisar in view of Horth and Tseng, and further in view of Dai.

Claims 2, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finisar in view of Horth, Barwicz in view of Horth, or Finisar in view of Horth and Tseng, as applied to claim 1 or 10 above, and further in view of Patent No. 6,310,995 to Saini et al. (“Saini”).  Saini was applied in a prior Office action. 
In re claims 2, 9, and 12-14, Finisar in view of Horth, Barwicz in view of Horth, or Finisar in view of Horth and Tseng fails to disclose their tapered-waveguide output port includes an inverse tapered portion having a plurality of segments as claimed.  Saini, however, discloses an inversed tapered portion, see FIG. 5, having a plurality of segments (40, 50) where one segment (50) being an exponential taper and another segment (40) being a linear taper. Saini further teaches using different taper shapes such as: 
a) Two linear tapered regions, the first one being adiabatic to approach the coupling width and the second region being a rapid taper to prevent coupling back. 
b) Exponential+Linear Taper. 
c) Linear+Exponential Taper. 
d) Linear+Polynomial Taper or combinations thereof. 
e) Exponential-Exponential. 
See col. 5, lines 2-38 and col. 6, lines 56-67 of Saini. 

In order to prevent oscillations and/or confine an optical mode to a single waveguide after optical coupling takes place, the tapered-waveguide output port of Finisar in view of Horth, Barwicz in view of Horth, or Finisar in view of Horth and Tseng would have been modified to have one of the different taper shapes taught by Saini, thereby obtaining the invention specified by claims 2, 9, or 12-14.  Therefore, it would have been obvious to one ordinary skill in the art before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Art Unit 2883                                                                                                                                                                                                        



or
October 23, 2021